Motion for Rehearing Granted; Opinion of June 1, 2004, Withdrawn;
Reversed and Rendered and Majority and Dissenting Opinions on Motion for
Rehearing filed August 24, 2004








Motion for Rehearing Granted;
Opinion of June 1, 2004, Withdrawn; Reversed and Rendered and Majority and
Dissenting Opinions on Motion for Rehearing filed August 24, 2004.
 
 
In The
 
Fourteenth Court of Appeals
 
_______________
 
NOS. 14-03-01421-CR
          
14-03-01423-CR
         
14-04-00194-CR
_______________
 
EX PARTE ROBERT DURST
 
_____________________________________________________________
 
On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause Nos. 01CR1900, 01CR2007, &
04CR0323 
_____________________________________________________________
 
D I S S E N T I N G  
O P I N I O N
O N   M O T I O
N   F O R   R E H E A R I N G
 




I
disagree with the decision of the majority to set bail in this case rather than
to remand the matter for a redetermination by the trial court.   If our opinion fails to give the trial court
adequate guidance to set a constitutional bail amount, the deficiency should be
corrected.  Beyond that, the trial court
has the same body of law to guide it as we have and considerably more
experience in setting bail than we do. 
Moreover, the trial court has an important capability that we lack,
namely, to conduct a further evidentiary hearing to develop a better factual
record to support a new bail amount and perhaps tailor the non-monetary
conditions of bail accordingly.  For us
to nevertheless conclude that we are in a better position than the trial court
to reset bail suggests either a complete lack of confidence in the trial court,
considerable presumptuousness on our part, or just a desire to elevate
expedience over our more proper role of reviewing trial court determinations
rather than making them ourselves.
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered and
Majority and Dissenting Opinions on Motion for Rehearing filed
August 24, 2004.
 
Panel consists of Justices Fowler, Edelman, and Seymore.  (Fowler, J., majority.)
Publish C Tex. R. App. P. 47.2(b).